DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s request for rejoinder of claims 11-18 is noted.  MPEP 821.04 states: “The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder.”  Because claims 3, 5 and 10 are not in condition for allowance, as detailed hereinbelow, claims 11-18 are not being rejoined.
Drawings
The drawings were received on September 9, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 2-3, the limitation “an opening size of the via hole” renders the claim indefinite because it is unclear whether this limitation is the same as or different from “an opening size of a first via hole,” as recited in claim 1, lines 18-19, and/or “an opening size of a second via hole,” as recited in claim 1, lines 27-28.
In claim 3, line 3, the limitation “a bottom of the infiltration groove” renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a bottom of the infiltration groove,” as recited in claim 1, line 19.
In claim 5, line 3, the limitation “a photoresist layer” renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a first photoresist layer,” as recited in claim 1, line 16, and/or “a second photoresist layer,” as recited in claim 1, line 24.
In claim 5, line 3, the limitation “the photoresist layer” renders the claim indefinite because it is unclear as to which photoresist layer Applicant refers.
In claim 5, line 4, the limitation “an opening in the infiltration groove” renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a first opening in the infiltration groove,” as recited in claim 1, line 17.
In claim 5, line 4, the limitation “a size of the opening” renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a size of the first opening,” as recited in claim 1, lines 17-18, and/or “a size of the second opening,” as recited in claim 1, line 27.
In claim 5, line 5, the limitation “an opening size of the via hole” renders the claim indefinite because it is unclear whether this limitation is the same as or different from “an opening size of a first via hole,” as recited in claim 1, lines 18-19, and/or “an opening size of a second via hole,” as recited in claim 1, lines 27-28.
In claim 5, lines 5-6, the limitation “a bottom of the infiltration groove” renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a bottom of the infiltration groove,” as recited in claim 1, line 19.
In claim 5, line 7, the limitation “the via hole” renders the claim indefinite because it is unclear as to which via hole Applicant refers.
In claim 5, line 9, the limitation “the remaining photoresist layer” renders the claim indefinite because it is unclear as to which remaining photoresist layer Applicant refers (e.g., “the remaining first photoresist layer,” as recited in claim 1, line 23, or “the remaining second photoresist layer,” as recited in claim 1, line 33).
In claim 10, lines 1-2, the limitation “a photolithography process” renders the claim indefinite because it is unclear whether or not this limitation refers to one of the two photolithography processes previously recited in claim 1.
In claim 10, line 2, the limitation “a dry etching process” renders the claim indefinite because it is unclear whether or not this limitation refers to one of the two dry etching processes previously recited in claim 1.
Allowable Subject Matter
Claims 1, 2, 4, 8 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest at least the limitations “providing a second photoresist layer on the first film layer and a portion of the second film layer exposed in the first via hole, and making the second photoresist layer to form a second opening in the first via hole, a size of the second opening corresponding to an opening size of a second via hole to be etched at a side of the second film layer close to the first film layer; implementing a second dry etching, by using the second photoresist layer as a second mask, on the second film layer, to obtain the second via hole penetrating the second film layer; and stripping the remaining second photoresist layer” as recited in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811